DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
The Information Disclosure Statements (IDS) filed on 8/7/2020 has been acknowledged.
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in France on 2/22/20218. 
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.
                                       Status of Application
Claims 11-14 and 16-21 are pending. Claim 15 has been previously cancelled. Claims 11 and 21 are the independent claims. Claims 11, 17, and 21have been amended. This Non-FINAL Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 8/12/2022.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 8/12/2022; Applicant's “Amendments and Remarks” have been fully considered and were not persuasive. Applicant’s remarks will be addressed in sequential order as they were presented.
With respect to the claim rejections under 35 U.S.C. § 112 (b), applicants “Amendment and Remarks” have been fully considered and were persuasive. Therefore the claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 102 and § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached above in the Non-FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that certain claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). Each such limitation will be discussed in turn as follows:
Claim Interpretations - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, (f) paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.	
Claim limitations 11-14 and 16-20 has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “detector” or “module” coupled with functional language  “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 11-14 and 16-20 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: 
Claims 11-14 and 16-20 all recite a line detector configured to detect. In the specification, the corresponding structure found was “The device 58 comprises a detector for detecting the left-hand line 60 and a detector for detecting the right-hand line 62. The detectors 60 and 62 are line recognition sensors positioned on the left- and right-hand sides, respectively, of the body 22. Consequently, the detectors 60 and 62 are capable of detecting the presence and the position, relative to the body 22, of the respective lines 18 and 20. Although, in the example illustrated, specific sensors are provided for detecting the lines 18 and 20, it is possible to use the radars 34, 38, 40, 42, 44 or the camera 36 to detect the presence and the position of the lines 18 and 20 without departing from the scope of the invention. In the case in which a plurality of these acquisition or detection means are used to detect the presence and the position of the lines 18 and 20, the information redundancy allows the robustness of the device 58 to be increased” [Specification, page 9].
Claims 11-14 and 16-20 all recite a setup module configured to set up a virtual lane. In the specification, the corresponding structure found was “The device 58 includes a setup module 64. The function of the module 64 is to set up a virtual traffic lane for the vehicle 2 on the basis of the available information. To achieve this, the module 64 includes a first calculator 66 with a data link to the detectors 60 and 62. The calculator 66 is able to determine, on the basis of the information collected, the values of two boundary positions of a virtual lane. A second calculator 67 has a data link to the calculator 66 and to the onboard Computer” [Specification, page 9].
Office note: Applicant states “calculator” but the Office is interpreting any type of computer.
Claims 11-14 and 16-20 all recite a monitoring module configured to monitor a risk. In the specification, the corresponding structure found was “The device 58 includes a monitoring module 68. The module 68 includes a warning block 70 and a correction block 72. The blocks 70 and 72 have a data link to the calculator 67.” [Specification, page 9].
Office note: Applicant states “module” but the Office is interpreting any type of computer.
Claims 11-14 and 16-20 all recite an acquisition module configured to acquire an image. In the specification, the corresponding structure found was “The device 58 includes an acquisition module 7 4. The module 74 includes the radar 34, the camera 36 and the radars 38, 40, 42 and 44. Consequently, the module 74 is capable of acquiring, over a given period, a plurality of images of the vehicle's surroundings in the acquisition zones 46, 48, 50, 52, 54 and 56. In so doing, the module 74 sets up a multisensor model” [Specification, page 10].
Claim 16 recites a measurement module configured to measure a curvature of a roadside. In the specification, the corresponding structure found was “The device 58 includes a measurement module 75. The module 75 has a data link to the camera 36. The module 75 is provided with hardware and software means for determining whether the roadway 4 features a turn and, if so, for measuring a radius of curvature R8 of the roadside 8 and a radius of curvature R10 of the roadside 10. The module 7 5 additionally calculates the average R8-10of the radii R8 and R10” [Specification, page 10].
Claim 17 recites a calculator module configured to calculate a time to collision with a relevant object. In the specification, the corresponding structure found was “The device 58 includes a calculator module 76. The module 76 has a data link to the module 74, to the onboard computer 24 and to the directional control device 26. The function of the module 76 is to calculate, whatever the nature of the target x detected by the acquisition module 74, e.g. an obstacle or another vehicle, a time to collision TTC between the vehicle 2 and the target x” [Specification, page 10].
Claim 18 recites an identifier module configured to detect a change in the lateral shift of a first roadside relative to a second roadside. In the specification, the corresponding structure found was “The device 58 includes an identifier module 78. The module 78 has a data link to the module 74. More specifically, the module 78 receives the relative positions of the roadsides 8 and 10 with respect to the body 22. The module 78 is thus able to detect an increase or decrease in the distance between the roadsides 8 and 10, and hence to detect a section of the roadway 4 in which the number of traffic lanes increases or a section of the roadway 4 in which the number of traffic lanes decreases” [Specification, page 11].
If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 17 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 
Claim 17 states “the relevant objects including an approaching motor vehicle that drives towards the motor vehicle, a following motor vehicle that follows the motor vehicle, a leading motor that drives ahead of the motor vehicle in the same direction as the motor vehicle, however before this states “two or more of the relevant objects” and it is unclear how this list is being used as metes and bounds. Is this list merely possibilities of what the two or more objects can be or must the two or more objects be this? If so, how can two objects be three things? As currently presented, the claims fail to clearly recite the metes and bounds of the claims and are thus indefinite. The Office is going to interpret the two or more objects to be any objects around the vehicle as these objects could be any of the list.  Appropriate action is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 11-13, 16, 18-19, and 21 are rejected under 35 USC 103 as being unpatentable over Ramasamy (United States Patent Publication 2017/0371337) in view of Ohman (United States Patent Publication 22018/0356833).
With respect to Claim 11: While Ramasamy discloses “A device for assisting in driving a motor vehicle” [Ramasamy, ¶ 0014-0016 and 0021-0022];
 “comprising: a line detector configured to detect a boundary line of a first traffic lane” [Ramasamy, ¶ 0001 and 0014-0016]; 
“such that the device controls the motor vehicle to stay within the boundary line of the first traffic lane” [Ramasamy, ¶ 0014-0016 and 0021-0022];
“a setup module configured to set up a virtual lane based on the line detected” [Ramasamy, ¶ 0014-0016 and 0021-0022]; 
“a monitoring module configured to monitor a trajectory of the motor vehicle to determine if the motor vehicle will leave the virtual lane set up leaving the virtual lane set up” [Ramasamy, ¶ 0021-0022, 0036, 0052-0061, and 0079]; 
“and an acquisition module configured to acquire an image representative of a relevant object traveling in a second lane” [Ramasamy, ¶ 0021-0022, 0036, and 0052-0056]; 
“wherein the setup module comprises a first map containing values of a position of a virtual lane boundary according to a lateral shift of the relevant object in the acquired image” [Ramasamy, ¶ 0014-0016, 0021-0022, 0036, 0052-0061 and 0085];
“wherein when a trajectory of the relevant object fluctuates , the setup module is configured to determine a minimum lateral shift over a predetermined duration” [Ramasamy, ¶ 0021-0022, 0036, 0052-0061, and 0079]; 
“and to apply the minimum lateral shift as the lateral shift according to which the virtual lane boundary is determined” [Ramasamy, ¶ 0021-0022, 0036, 0052-0061, and 0079]; 
“and when the boundary line is not detected, the device controls the motor vehicle to stay within the virtual lane boundary” [Ramasamy, ¶ 0021-0022, 0036, 0052-0061, and 0079];
Ramasamy does not specifically state moving the vehicle in the lane. The lane can be reduced in size, as stated in paragraph 0036, thus the vehicle will move around, however this is not specifically what the claims required.
Ohman, which is also a vehicle control system with lane keeping teaches “wherein when a trajectory of the relevant object fluctuates, the setup module is configured to determine a minimum lateral shift over a predetermined duration” [Ohman, ¶ 0024]; 
“and to apply the minimum lateral shift as the lateral shift according to which the virtual lane boundary is determined” [Ohman, ¶ 0004 and 0024 ]; 
“and when the boundary line is not detected, the device controls the motor vehicle to stay within the virtual lane boundary” [Ohman, ¶ 0004 and 0024].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Ohman into the invention of Ramasamy to not only include creating virtual lanes on a road based on road and vehicle information and controlling the vehicle and lane size based on environmental data as Ramasamy discloses but to also control the vehicle inside a vehicle lane as taught by Ohman with a motivation of creating a more robust system that can control a vehicle within a lane thus allowing a user to relax [Ohman, ¶ 0004]. Additionally, the claimed invention is merely a combination of old, well known elements such as virtual lane vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 12: Ramasamy discloses “The device as claimed in claim 11, wherein the setup module further comprises a second map containing values of a virtual lane width according to a standard lane width in country in which the vehicle is driving” [Ramasamy, ¶ 0032 and 0073].
With respect to Claim 13: Ramasamy discloses “The device as claimed in claim 11, wherein the first map is configured to deliver a value of a position of a virtual lane boundary by applying the relationship: limadj = y/2, limopp = - limadj, where limadj is the relative position, with respect to a transverse plane of symmetry of the motor vehicle, of a virtual lane boundary on a side adjacent to the relevant object; limopp is the relative position with respect to the transverse plane of symmetry of a virtual lane boundary on a side opposite the relevant object, and y is the lateral shift of the relevant object with respect to the acquisition module” [Ramasamy, ¶ 0014-0016, 0021, 0034-0035 and 0064].
With respect to Claim 16: Ramasamy discloses “The device as claimed in claim 11, further comprising: a measurement module configured to measure a curvature of a roadside, said first map delivering various values of a virtual lane boundary position according to a curvature measured by the measurement module” [Ramasamy, ¶ 0014-0016, 0021-0022, 0035-0036, 0052-0056 and 0085].
With respect to Claim 18: Ramasamy discloses “The device as claimed in claim 11, further comprising: an identifier module configured to detect a change in the lateral shift of a first roadside relative to a second roadside” [Ramasamy, ¶ 0014-0016, 0021-0022, 0035-0036, 0052-0056 and 0085].
With respect to Claim 19: Ramasamy discloses “The device as claimed in claim 18, wherein the setup module is configured to interpolate, when the identifier module detects a section in which the number of traffic lanes decreases, the lateral shift of the relevant object between a beginning and an end of the section of decrease” [Ramasamy, ¶ 0014-0016, 0021-0022, 0035-0036, 0052-0056 and 0085].
With respect to Claim 21: all limitations have been examined with respect to the device in claims 11. The method taught/disclosed in claim 21 can clearly perform on the device of claim 11. Therefore claim 21 is rejected under the same rationale.
Claim 14 is rejected under 35 USC 103 as being unpatentable over Ramasamy (United States Patent Publication 2017/0371337) in view of Ohman (United States Patent Publication 22018/0356833).
With respect to Claim 14: While Ramasamy discloses “The device as claimed in claim 13, wherein the first map is configured to modify the value of the position of a virtual lane boundary on a side opposite the relevant object when the sum of the absolute values of the boundaries of the virtual lane is smaller than a predefined safety quantity” [Ramasamy, ¶ 0014-0016, 0021, 0034-0035 and 0064]; 
Ramasamy does not specifically state absolute values.
However, Ramasamy does disclose that there is a buffer around the vehicle, all in a positive direction, based on the vehicle and vehicle surroundings, thus the buffer or safety quantity is carried out as absolute buffer around the vehicle.
It is the Office's stance that the specification of a using absolute values, without any explanation of any well-known benefit of using absolute values over other mathematically buffers around a vehicle is a mere design choice. By choosing a “absolute values”, over any other minimum mathmatical measurement, without the recitation of a known and understood benefit, does not distinct the invention over the prior art.  Thus one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of choosing any mathematical formula would have been obvious and the design choice would have produced predictable results.
Claim 17 is rejected under 35 USC 103 as being unpatentable over Ramasamy (United States Patent Publication 2017/0371337) in view of Ohman (United States Patent Publication 22018/0356833), and in further view of Fujimoto et al. (United States Patent Publication 2015/0243017).
With respect to Claim 17: While Ramasamy discloses “The device as claimed in claim 11, further comprising: to input, into the first map, when two or more of the relevant object are identified” [Ramasamy, ¶ 0014-0016, 0021-0022, 0032, 0035-0036, 0052-0056 and 0085];
“for which the location is the closest among the two or more of the relevant objects” [Ramasamy, ¶ 0014-0016, 0021-0022, 0032, 0035-0036, 0052-0056 and 0085];
“the relevant objects including an approaching motor vehicle that drives towards the motor vehicle, a following motor vehicle that follows the motor vehicle, a leading motor that drives ahead of the motor vehicle in the same direction as the motor vehicle” [Ramasamy, ¶ 0014-0016, 0021-0022, 0032, 0035-0036, 0052-0056 and 0085];
Ramasamy does not specifically state collisions or TTC.
Fuujimoto, which is also a vehicle control system with lane keeping teaches “when two or more of the relevant objects are identified” [Fujimoto, ¶ 0040-0042];
“the lateral shift of the relevant object for which the time to collision is the least among the two or more of the relevant objects” [Fujimoto, ¶ 0040-0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Fujimoto into the invention of Ramasamy to not only include creating virtual lanes on a road based on road and vehicle information as Ramasamy discloses but to also include collision avoidance and system controls into the vehicle control as taught by Fujimoto with a motivation of creating a more robust system that can account for objects not avoidable. Additionally, the claimed invention is merely a combination of old, well known elements such as virtual lane vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Claim 20 is rejected under 35 USC 103 as being unpatentable over Ramasamy (United States Patent Publication 2017/0371337) in view of Ohman (United States Patent Publication 22018/0356833), and in view Bae et al. (United States Patent Publication 2019/0016340).
With respect to Claim 20: While Ramasamy discloses “The device as claimed in claim 18, wherein the setup module is configured to handoff the system” [Ramasamy, ¶ 0014-0016, 0021-0022, 0032, 0035-0036, 0052-0056 and 0085];
Ramasamy does not specifically deactivate based on lane increase.
Bae, which is also a vehicle control system with virtual lanes teaches “wherein the setup module is configured to deactivate the device while the motor vehicle is driving through a section of road in which the identifier module detects that the number of traffic lanes increases between a beginning and an end of the section of increase” [Bae, ¶ 0022-0023].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bae into the invention of Ramasamy to not only include creating virtual lanes on a road based on road and vehicle information as Ramasamy discloses but to also include deactivate the lane keeping based on complexity as in intersections as taught by Bae with a motivation of creating a more robust system that can account for every changing situations. Additionally, the claimed invention is merely a combination of known elements such as virtual lane vehicle control and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESS WHITTINGTON whose telephone number is (571)272-7937.  The examiner can normally be reached on 7am -4pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669